DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on RCE filed on 02/25/2022

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on Jang, a newly found reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a mold” is unclear and indefinite if the recitation is the same “a mold” recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over HOOPER et al. 20150108653 in view of Jang et al. 20150380394.

    PNG
    media_image1.png
    713
    1154
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1 of Hooper discloses a sensor device, comprising:
a base layer 112; 
an application-specific integrated circuit (ASIC) element 104 (par [0009] – ASIC) disposed on the base layer, the ASIC element including a plurality of electrical contact points (as labeled by examiner above); 
a microelectromechanical system (MEMS) element 106 (par [0014] - structure 106 may alternatively be referred to herein as the MEMS die), the MEMS element including a plurality of through-silicon vias (two 116s connected to the two 105s - see bottom of par [0011]); 
a plurality of conductive contact elements (two of 105s - as labeled by examiner above) disposed in between the MEMS element 106 and the ASIC element 104, 
the plurality of conductive contact elements (two of 105s - as labeled by examiner above) being different from the plurality of through-silicon vias (two 116s connected to the two 105s), 
each conductive contact element (each of the two 105s as labeled by examiner), of the plurality of conductive contact elements, electrically coupling a respective through-silicon via (each of the two 116 connected to the two 105s above as labeled by examiner), of the plurality of through-silicon vias, and a respective electrical contact point of the plurality of electrical contact points (the two 105s), and 
the MEMS element being bonded to the ASIC element via the plurality of conductive contact elements; and 
a mold 150 at least partially surrounding one or more of the ASIC element or the MEMS element.
Hooper does not disclose of a protective layer disposed in between the ASIC element and the MEMS element, 
a first surface of the protective layer being in contact with a surface of the ASIC element 104,
a second surface of the protective layer, opposite the first surface, being in contact with a surface of the MEMS element, and the protective layer being composed of one or more materials, the one or more materials having a physical property defined to permit the protective layer to mitigate stress forces directed from the ASIC element to the MEMS element, to prevent corrosion, and/or to prevent leakage current between electrical connections due to pollution and/or humidity; and the mold being different from the protective layer.


    PNG
    media_image2.png
    321
    490
    media_image2.png
    Greyscale

However, fig. 4E of Jang discloses a base layer 100; 
 a middle semiconductor chip 220;
a bottom semiconductor chip 120;
a protective layer 240 disposed in between the middle semiconductor chip 220 and the bottom semiconductor chip 120;
a first surface of the protective layer 240 being in contact with a surface of the middle semiconductor chip 220,
a second surface of the protective layer, opposite the first surface, being in contact with a surface of the bottom semiconductor chip 120, and the protective layer being composed of one or more materials, the one or more materials having a physical property defined to permit the protective layer to mitigate stress forces directed between the chips, to prevent corrosion, and/or to prevent leakage current between electrical connections due to pollution and/or humidity; and a mold 250 at least partially surrounding the two chips, and the mold being different from the protective layer.
In view of such teaching, it would have been obvious to form a device of HOOPER further comprising a protective layer disposed in between the ASIC element and the MEMS element,  a first surface of the protective layer being in contact with a surface of the ASIC element, a second surface of the protective layer, opposite the first surface, being in contact with a surface of the MEMS element, and the protective layer being composed of one or more materials, the one or more materials having a physical property defined to permit the protective layer to mitigate stress forces directed from the ASIC element to the MEMS element, to prevent corrosion, and/or to prevent leakage current between electrical connections due to pollution and/or humidity; and the mold being different from the protective layer such as taught by Jang in order to form an underfill layer that fills a space between the first and second semiconductor chips 120 and 220, thereby increasing or improving mechanical endurance of the second interconnecting terminals 232 (see par [0081] of Jang).



    PNG
    media_image3.png
    711
    1143
    media_image3.png
    Greyscale


Regarding claim 15, fig. 1 of Hooper discloses a sensor package, comprising:
a frame (110 and 112 combination); 
an application-specific integrated circuit (ASIC) element 104, 
the ASIC element including: 
a plurality of contact members (as labeled by examiner above), and 
a first die 104, 
the first die 104 being coupled to the frame; 
a microelectromechanical system (MEMS) element 106, 
the MEMS element including a second die 106, 
the second die 106 including a plurality of conductive vias (as labeled by examiner above) disposed through the second die 106, 
each contact member, of the plurality of contact members, being electrically coupled to a conductive via of the plurality of conductive vias, 
the plurality of contact members being disposed in between the MEMS element 106 and the ASIC element 104, 
the plurality of conductive contact members being different from the plurality of conductive vias, and 
the MEMS element 106 being bonded to the ASIC element via the plurality of contact members; and 
a mold 150 at least partially surrounding one or more of the ASIC element or the MEMS element.
Hooper does not discloses of a protective layer disposed in between the first die 104 and the second die 106, a first surface of the protective layer being in contact with a surface of the ASIC element, a second surface of the protective layer, opposite the first surface, being in contact with a surface of the MEMS element, and the protective layer being composed of one or more materials, the one or more materials having a physical property defined to enable the protective layer to prevent forces, impacting the first die, from impacting the second die and/or to prevent corrosion of the plurality of conductive vias and the plurality of contact members; the mold being different from the protective layer.
However, fig. 4E of Jang discloses a base layer 100; 
 a middle semiconductor chip 220;
a bottom semiconductor chip 120;
a protective layer 240 disposed in between the middle semiconductor chip 220 and the bottom semiconductor chip 120;
a first surface of the protective layer 240 being in contact with a surface of the middle semiconductor chip 220,
a second surface of the protective layer, opposite the first surface, being in contact with a surface of the bottom semiconductor chip 120, and the protective layer being composed of one or more materials, the one or more materials having a physical property defined to permit the protective layer to mitigate stress forces directed between the chips, to prevent corrosion, and/or to prevent leakage current between electrical connections due to pollution and/or humidity; and a mold 250 at least partially surrounding the two chips, and the mold being different from the protective layer.
In view of such teaching, it would have been obvious to form a device of HOOPER further comprising a protective layer disposed in between the first die 104 and the second die 106, a first surface of the protective layer being in contact with a surface of the ASIC element, a second surface of the protective layer, opposite the first surface, being in contact with a surface of the MEMS element, and the protective layer being composed of one or more materials, the one or more materials having a physical property defined to enable the protective layer to prevent forces, impacting the first die, from impacting the second die and/or to prevent corrosion of the plurality of conductive vias and the plurality of contact members; the mold being different from the protective layer such as taught by Jang in order to form an underfill layer that fills a space between the first and second semiconductor chips 120 and 220, thereby increasing or improving mechanical endurance of the second interconnecting terminals 232 (see par [0081] of Jang).

Regarding claim 2, par [0019] of Hooper discloses wherein the MEMS element includes a pressure sensor.

Regarding claim 3, fig. 1 of Hooper discloses further comprising a mold compound (the compound of 150); and wherein the ASIC element is embedded in the mold compound.

Regarding claim 4, Jang necessary disclose wherein the physical property is defined to permit the protective layer to mitigate stress forces directed from the mold compound, and the resulting structure would have been one meeting the limitation of via the ASIC element, to the MEMS element.

Regarding claim 5, Jang necessary disclose wherein the physical property includes a hardness parameter, and the resulting structure would have been one meeting the claimed limitations.

Regarding claim 6, Jang necessary discloses wherein the one or more materials include an adhesive material (see Jang’s invention showing the different elements are adhere together), and the resulting structure would have been one meeting the claimed limitations.

Regarding claim 7, Hooper discloses wherein the adhesive material includes: a mold compound.

Regarding claim 8, Jang discloses wherein the protective layer is disposed about the plurality of conductive contact elements to prevent foreign substances from contacting the plurality of conductive contact elements, and the resulting structure would have been one meeting the claimed limitations.

Regarding claim 9, fig. 1 of Hooper discloses wherein the ASIC element is implemented in a first chip and the MEMS element is implemented in a second chip; and wherein the first chip is separate from the second chip.

Regarding claim 10, the resulting structure would have been one wherein the ASIC element, the MEMS element, the plurality of conductive contact elements, and the protective layer are disposed in a single sensor package.

Regarding claim 12, Hooper discloses wherein the sensor device contains no gold wires or gold pads (as examiner search the reference for gold and gold was not found in the reference).

Regarding claim 13, fig. 1 of Hooper discloses wherein the sensor device contains no bond wire loops that extend beyond a top surface of the MEMS element.

Regarding claim 14, Hooper discloses claim 1, and note the molding compound prior to being mold would have necessary been one further comprising a gel-based compound disposed about the MEMS element.

Regarding claim 16, the resulting structure would have been wherein the physical property includes an elasticity parameter in order to spread the molding compound around before being mold.

Regarding claim 11, Hooper and Jang disclose claim 10, but do not discloses wherein the single sensor package has a first length of about 4 millimeters in a first dimension, a second length of about 4 millimeters in a second dimension, and a third length of about 2 millimeters in a third dimension. 
However, although Hooper is silent about the claimed dimensions, it is should be note that fig. 1 of Hooper necessary discloses wherein the single sensor package has a first length in a first dimension, a second length of in a second dimension, and a third length in a third dimension as fig. 1 of Hooper is a 3-dimensional device.
Therefore, the prior art of Hooper and Jang provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have desired dimension to meet the applicant design specification.
 Therefore, while the structure of Hooper and Jang do not quantitatively state dimensions as claimed, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to form a device of Hooper and Jang wherein the single sensor package has a first length of about 4 millimeters in a first dimension, a second length of about 4 millimeters in a second dimension, and a third length of about 2 millimeters in a third dimension in order in order to have desired dimension to meet the applicant design specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829